Citation Nr: 0317694	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  00-09 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to a rating in excess of 60 percent for service-
connected bronchial adenoma, carinoid type, status post left 
pneumonectomy.  

Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities  

Entitlement to a compensable rating for service-connected 
residuals of hiatal hernia.  

Entitlement to an effective date prior to December 10, 2001, 
for the grant of service-connection for residuals of hiatal 
hernia as secondary to service-connected bronchial adenoma, 
carcinoid type, status post left pneumonectomy.  


REPRESENTATION

Appellant represented by: AMVETS




ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty in the United States Navy 
from July 1964 to July 1968, including service in the 
offshore waters adjacent to the Republic of Vietnam.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 2000 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied an evaluation in excess of 
60 percent for the veteran's service-connected bronchial 
adenoma, carinoid type, status post pneumonectomy, and denied 
entitlement to a total disability rating based on 
unemployability due to service-connected disabilities.  

The issue of an increased (compensable ) rating for the 
claimant's service connected hiatal hernia with 
gastroesophageal reflux disease as secondary to his service-
connected bronchial adenoma, carinoid type, status post 
pneumonectomy, and the issue of an effective date prior to 
December 10, 2001, for the grant of service-connection for 
residuals of hiatal hernia as secondary to service-connected 
bronchial adenoma, carcinoid type, status post left 
pneumonectomy, are addressed in the Remand portion of this 
decision.  Further, in view of the pending appeal for an 
increased rating for a service-connected disability, the 
Board will not address the issue of entitlement to a total 
disability rating based on unemployability due to service-
connected disabilities until that claim has been resolved.  

This case was previously before the Board in January 2002, at 
which time it was Remanded to the RO for additional 
development of the evidence, to include obtaining all 
available relevant medical reports of treatment of the 
claimant for inclusion in his claims folder, specifically to 
include all medical records relied upon by the Agent Orange 
Veteran's Payment Fund Program, the Social Security 
Administration, and the Proctor and Gamble Ivorydale Plant.  
The RO was to further afford the claimant a complete VA 
respiratory examination to determine the current nature and 
extent of disability associated with his service-connected 
bronchial adenoma, carinoid type, status post left 
pneumonectomy; to ensure that the cited examination was 
conducted by examiners who had read the claims folder and the 
rating criteria; and to conduct all necessary tests, 
including pulmonary function tests, showing the specified 
values set forth in the current criteria for rating 
respiratory disorders.  In addition, the examiners were 
instructed to answer certain questions propounded by the 
Board; to address the veteran's claim for service-connection 
for gastrointestinal disabilities; and to comply with the 
notice and assistance requirements of The Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2000)].  The requested actions have been completed to the 
greatest extent possible, and the case is now before the 
Board for further appellate consideration.

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2002)].  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  



In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more 
favorable to the claimant shall apply.  VA's General Counsel 
has determined, in a precedential opinion that the Board is 
bound to follow, that the VCAA is more favorable to claimants 
than the law in effect prior to its enactment.  See 
VAOPGCPREC 11-00;  Janssen v. Principi, 15 Vet. App. 123 
(2001) (per curiam).

The record shows that the claimant and his representative 
were informed of the provisions of the VCAA by RO letters of 
June 17, 2002, and September 17, 2002, both of which informed 
them of VA's duty to notify the claimant of the information 
and evidence necessary to substantiate his claims and to 
assist him in obtaining all such evidence.  That letter also 
informed the claimant and his representative which part of 
that evidence would be obtained by the RO and which part of 
that evidence would be obtained by the claimant, pursuant to 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the claimant of what evidence he or 
she was required to provide and what evidence the VA would 
attempt to obtain).  

In addition, the record shows that the claimant and his 
representative were also notified of the provisions of the 
VCAA by the Supplemental Statement of the Case provided them 
on April 8, 2003, which informed them of VA's duty to notify 
him of the information and evidence necessary to substantiate 
his claims and to assist him in obtaining all such evidence.  
In addition, that Supplemental Statement of the Case provided 
the claimant and his representative on April 8, 2003, 
informed the claimant of the issues on appeal, the evidence 
considered, the adjudicative actions taken, the pertinent law 
and regulations governing increased and total ratings, the 
pertinent provisions of VA's Schedule for Rating 
Disabilities, the decisions reached, and the reasons and 
bases for those decisions.  In addition, that Supplemental 
Statement of the Case informed the claimant of VA's duty to 
assist him by obtaining all evidence in the custody of 
military authorities or maintained by any other federal, 
State or local government agency, as well as any medical, 
employment, or other non-government records which are 
pertinent or specific to that claim; and as to which the 
claimant or the veteran identified and provided record 
release authorizations permitting VA to obtain those records.  
Further, that Supplemental Statement of the Case informed the 
claimant and the veteran that should efforts to obtain 
records identified by the claimant or the veteran prove 
unsuccessful for any reason which the claimant or the veteran 
could remedy, the VA would notify the claimant and advise him 
that the ultimate responsibility for furnishing such evidence 
lay with the individual seeking to claimant enter that 
evidence into the record.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
of required information and evidence and of its duty to 
assist him in obtaining all evidence necessary to 
substantiate his claims have been fully met.  The record 
shows that the RO has obtained all service medical records of 
the claimant, as well as all available service department, 
private and VA medical records identified by the claimant.  
The claimant has been afforded an opportunity to appear and 
offer testimony in support of his claims before an RO Hearing 
Officer or before the Board, but has declined to do so.  The 
record further shows that the RO has obtained copies of 
medical records relied upon by the Social Security 
Administration (SSA) in granting SSA disability benefits to 
the claimant.  The RO has twice requested records from the 
Special Master, Agent Orange Payment Program, without 
success, and has notified the claimant of that fact and of 
his responsibility to provide that evidence by RO letter of 
July 16, 2002.  In addition, the claimant has been afforded 
VA general medical and respiratory examinations, with medical 
opinions, in December 1999 and in February 2003.  The Board 
finds that it is clear that the appellant was fully notified 
and aware of the type of evidence required to substantiate 
his claim.  In view of the extensive factual development in 
the case, as demonstrated by the Board's January 2002 Remand 
order and the record on appeal, the Board finds that there is 
no reasonable possibility that further assistance would aid 
in substantiating the claimant's appeal.  For those reasons, 
further development is not necessary for compliance with the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 
2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  The claimant's service-connected bronchial adenoma, 
carinoid type, status post left pneumonectomy, is currently 
manifested by normal respiration, surgical absence of the 
left lung, and pulmonary function testing which does not 
demonstrate the criteria for a rating in excess of 60 
percent, with denial of symptoms of chest pain, palpitations, 
wheezing or chronic cough, syncope or near-syncope, and no 
objective clinical findings of paroxysmal nocturnal dyspnea, 
orthopnea, cor pulmonale, right heart failure, right 
ventricular hypertrophy, pulmonary hypertension, episodes of 
acute respiratory failure, the requirement for outpatient 
oxygen therapy; or the use of accessory muscles, abnormal 
diaphragmatic movement, intercostal retractions, cardiac or 
respiratory limitation. 

3.  The claimant's service-connected bronchial adenoma, 
carinoid type, status post left pneumonectomy, does not 
present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for 
service-connected bronchial adenoma, carinoid type, status 
post left pneumonectomy, are not met.  38 C.F.R. §§ 3.102, 
3.321(b)(1), Part 4, §§ 4.69, 4.97, 4.100-4.103, Diagnostic 
Code 6844 (2002) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Evidence

As noted, the veteran served on active duty in the United 
States Navy from July 1964 to July 1968, including service in 
the offshore waters adjacent to the Republic of Vietnam.   

A rating decision of December 1994 granted service connection 
for bronchial adenoma, carcinoid type, status post left 
lobectomy, rated as 60 percent disabling, effective September 
23, 1985, the date of his original claim.  The claimant was 
notified of that determination and his right to appeal by RO 
letter of January 11, 1995.  He did not appeal, and that 
decision became final after one year.  

On November 3, 1999, the claimant sought a rating in excess 
of 60 percent for his service connected bronchial adenoma, 
carcinoid type, status post left lobectomy, as well as a 
total disability rating based on unemployability due to 
service-connected disabilities.  

Medical records obtained from Mercy Franciscan Medical 
Center, dated in April 1999, show that the claimant underwent 
pulmonary function testing.  Those tests revealed an FEV-1 of 
58 percent of predicted value; that the FEV-1/FVC ratio was 
70 percent of predicted; that the DLCO (SB) was 64 percent of 
predicted, while the maximum exercise capacity was not 
provided.  The examiner stated that the claimant provided 
maximal effort; that a good test was performed; that there 
was mild to moderate restrictive defect (TLC = 69%); that 
there was mild obstructive defect; that mid flows showed a 
mild response to bronchodilators; and that the diffusing 
capability is mildly reduced.  There was no indication of 
cardiac or respiratory limitation; cor pulmonale; right 
ventricular hypertrophy, or pulmonary hypertension; episodes 
of acute respiratory failure, or requirement for outpatient 
oxygen therapy.  

A report of VA respiratory examination, dated in December 
1999, showed that the claimant provided a history of left 
lobectomy in July 1979 due to a carcinoid-type tumor, and 
complained of progressive dyspnea on exertion and shortness 
of breath, stating the he could only walk one city block 
before having to stop and rest.  He related that he had a 10 
pack-year history of cigarette smoking, and denied any active 
cough, sputum, hemoptysis, or asthma, and was not on any 
respiratory treatment, medication or oxygen.  Functionally, 
he related that he worked full time until July of the current 
year, and missed only three days from work in the last 2 1/2 
years secondary to upper respiratory infection.  On 
examination, the claimant was physically normal, with a 
normal thoracic skeletal structure, normal excursion with 
respiration, lung fields which were clear to auscultation, 
and there was no evidence of clubbing, cyanosis or edema.  
There were markedly diminished breath sounds on the left, and 
the left hemithorax was hyperresonant.  Chest X-ray showed 
postoperative residuals of left pneumonectomy with 
characteristic finding of hyperinflation of the right lung 
and mediastinal and tracheal shift to the left.  Pulmonary 
function tests disclosed an FEV-1 of 54 percent of predicted 
value; that the FEV-1/FVC ratio was 74 percent of predicted; 
that the DLCO (SB) was 66 percent of predicted, while the 
maximum exercise capacity was not provided.  The examiner 
stated that the claimant provided maximal effort; that a good 
test was performed; that TLC was 59%; that there was moderate 
chronic obstructive pulmonary disease , with a moderate to 
severe restrictive defect secondary to pneumonectomy.  

A report of VA general medical examination, conducted in 
December 1999, cited the claimant's history of a left 
lobectomy in July 1979 due to a carcinoid-type tumor, and his 
complaints of progressive dyspnea on exertion and shortness 
of breath over the last five years, particularly in extremely 
hot or cold weather, stating that he could only walk one city 
block before having to stop and rest.  He related that he 
worked full time until July of the current year, and missed 
only three days from work in the last 2 1/2 years secondary to 
upper respiratory infection.  Examination showed that the 
lung fields which were clear to auscultation, bilaterally, 
and there were markedly diminished breath sounds on the left, 
while the left chest was hyperresonant.  

An Employer's Statement (VA Form 21-4192), received in 
January 2000, showed that the claimant was employed in 
December 1968, and that he retired on July 1, 2000.  There 
was no mention of a medical or disability retirement.

The rating decision of April 2000 denied the claims for a 
rating in excess of 60 percent for his service connected 
bronchial adenoma, carcinoid type, status post left 
lobectomy, as well as a total disability rating based on 
unemployability due to service-connected disabilities, and 
the claimant appealed.  With his Notice of Disagreement, the 
claimant submitted a letter from the Agent Orange 
Administration, dated in April 1996, finding that he was 
eligible for participation in the Agent Orange (AO) Payment 
Program because he was 100 percent disabled.  Another letter 
from The Agent Orange Payment Program, dated in June 1996, 
stated that he was eligible for payments because he became 
"totally disabled" on February 1, 1987.  

In an accompanying letter, dated in May 2000 and accepted as 
his Notice of Disagreement, the claimant stated that he took 
early retirement due to his health; and that Proctor & Gamble 
gave him early retirement.  

A Statement of the Case was provided the claimant and his 
representative on May 165, 2000, and his Substantive Appeal 
was received in May 2000.  In that document, the claimant 
called attention to his employment record, and noted the 
discrepancy between the conclusions of the VA and the AO 
Payment Program as to the extent of his disability.  

A billing statement from White Oak Family Practice, Inc., 
dated in May 2000, noted that the claimant had been seen for 
laboratory tests (hematocrit); that he had a history of 
carcinoid, and that he was referred for a CT scan with 
contrast because of left facial and hand numbness.  Another 
billing statement from White Oak Family Practice, Inc., dated 
in December 2001, noted that the claimant had been seen for 
laboratory tests (hematocrit); and that he complained of 
numbness in his left arm.

In August 2000, the claimant retained another representative, 
revoking his prior representation.  

A decision from an Administrative Law Judge, Social Security 
Administration, dated May 23, 2001, cited the reports of 
pulmonary function tests conducted in April 1999 and in 
November 2000.  That decision determined that the claimant 
has been under a disability within the meaning of the Social 
Security Act since July 1, 1999; that he has a high school 
education; that he left his employment because chemicals used 
there were affecting his worsening ability to breath; that he 
has a severe respiratory impairment of bronchial adenoma, 
carcinoid type; that his respiratory impairment does not meet 
or equal the criteria for any corresponding pulmonary 
impairment listed in Section 3.00 of Appendix 1, Subpart P, 
Regulations No. 4; and that his residual functional capacity 
for the full range of light work is reduced by an additional 
limitation of need to work in an environment free of 
pulmonary irritants.  

In a September 2001 letter to the RO, the claimant reiterated 
his request for a rating in excess of 60 percent for his 
service connected bronchial adenoma, carcinoid type, status 
post left lobectomy, as well as a total disability rating 
based on unemployability due to service-connected 
disabilities, and asserted that the increased rating should 
be effective in 1996, when he began having problems due to 
the removal of his left lung and his exposure to Agent 
Orange.

A Supplemental Statement of the Case was provided the 
claimant and his representative on October 18, 2001, 
addressing the issues of a rating in excess of 60 percent for 
his service connected bronchial adenoma, carcinoid type, 
status post left lobectomy, as well as a total disability 
rating based on unemployability due to service-connected 
disabilities.  The claimant withdrew his request for a 
hearing before a traveling Veterans Law Judge of the Board of 
Veterans' Appeals.  

In an October 2001 letter, the claimant again noted his 
disagreement with the denial of his claims for a rating in 
excess of 60 percent for his service connected bronchial 
adenoma, carcinoid type, status post left lobectomy, as well 
as a total disability rating based on unemployability due to 
service-connected disabilities, asserting that he is unable 
to work; that he had to take early retirement or lose his job 
because the company could not find any place to put him due 
to his health; and that the Social Security Administration 
said that there is no job that he can do.  

As noted, in January 2002, the Board remanded the case to the 
RO for additional development of the evidence, to include 
obtaining all available relevant medical reports of treatment 
of the claimant are included in his claims folder, 
specifically to include all medical records contained in the 
Agent Orange Veteran Payment Program, the Social Security 
Administration, and the Proctor and Gamble Ivorydale Plant.  
The RO was to further afford the claimant a complete VA 
respiratory examination to determine the current nature and 
extent of disability associated with his service-connected 
bronchial adenoma, carinoid type, status post left 
pneumonectomy; to ensure that the cited examination was 
conducted by examiners who had read the claims folder and the 
rating criteria; and to conduct all necessary tests, 
including pulmonary function tests, showing the specified 
values set forth in the current criteria for rating 
respiratory disorders.  In addition, the examiners were 
instructed to answer certain questions propounded by the 
Board; to address the veteran's claim for service-connection 
for gastrointestinal disabilities; and to comply with the 
notice and assistance requirements of The Veterans Claims 
Assistance Act of 2000 (VCAA).  

Records obtained from the Social Security Administration 
(SSA) in June 2002 included medical records from Proctor & 
Gamble consisting of annual medical certificates from the 
company physician showing that in November 1979, May 1980, 
December 1980, January 1982, June 1984, January 1985, and 
February 1986, the claimant had an indefinite restriction as 
an individual with a severe handicap which requires 
individual special attention for safe placement, noting that 
he had only one lung; that he should not work outdoors; that 
he should not be exposed to the weather; that he should be 
protected from sudden extreme changes of temperature; and 
that he should not do hard physical labor.  A chest X-ray in 
March 1991 disclosed a left pneumonectomy, with no other 
significant abnormalities, while a chest X-ray in May 1991 
showed identical findings, with a nodule in the right apex.  
That nodule was no longer visible in February 1993.  

Other medical records from the SSA included duplicate copies 
of records of the claimant from White Oak Family Practice; a 
duplicate copy of a hospital summary from Providence Hospital 
showing that in July 1979, he underwent a left thoracotomy 
with left pneumonectomy for a bronchial carcinoid tumor.  An 
April 1986 consultation report from Providence Hospital (Dr. 
B.M.), a pulmonary surgeon, reported his examination of the 
claimant at that time, noting that 10 days earlier, the 
claimant had experienced some chills, fever, cough and left 
anterior upper chest pain while visiting in South Carolina;  
that he was hospitalized there for four days with a diagnosis 
of pneumonia.  There were no finding of pneumonia on the 
current evaluation.  A billing report from White Oak Family 
Practice (Dr. T.E.G., Jr.) dated in June 2000, showed the 
claimant again underwent laboratory testing for hematocrit, 
and was diagnosed with T.I.A.  Another document showed that 
the claimant's problems included a complete left 
pneumonectomy and hiatal hernia, and that he was prescribed 
Zantac in January 1993; another duplicate copy of the 
November 2001 letter from Dr. T.E.G., Jr.; and a November 
2001 letter from the claimant in which he reiterates his 
request for a total disability rating based on 
unemployability due to service-connected disabilities, and 
misstates the content of the November 2001 letter from Dr. 
T.E.G, Jr.  In addition, he provided a problem list, dated 
from July 1992 to November 2001, a copy of a chest X-ray 
showing a left pneumonectomy with shifting in the heart and 
mediastinum to the left, and a clear right lung.  

Those records also included a May 1991 reported from Dr. 
J.A.K., a pulmonary specialist, who reported an examination 
of the claimant in April 1991.  Another letter from the same 
physician, dated in May 1997, noted that the claimant was 
being retrained to work in an analytical laboratory where he 
will have minimal exposure to potentially  toxic agents.  He 
further submitted copies of pulmonary function tests, 
conducted in February 1993, January 1995, and February 1996; 
a duplicate copy of the April 1999 pulmonary function tests; 
a record showing he was seen at Good Samaritan Hospital in 
February 1995 for an acute strain of his right hand, with a 
normal X-ray; a notation in February 1995 that his lung 
condition was stable; and that he should start regular 
aerobic exercises and continue his diet; and a January 1995 
notation that he should avoid lifting more than 50 pounds, 
avoid working more than 15 minutes at temperatures less than 
20 degrees Fahrenheit, or more than 30 minutes at 
temperatures of more than 90 degrees Fahrenheit.  He further 
submitted cardiology reports from Good Samaritan Hospital, 
dated in June 2000, and a December 2000 entry from Mercy 
Franciscan Hospital showing that he slipped on ice and hurt 
his head.  

Pulmonary function testing conducted at Bethesda North 
Hospital in January 2000, disclosed a moderate degree of 
reduction in vital capacity, with a severely reduced FEV-1, 
reduction of maximal voluntary ventilation by a severe 
degree, and no improvement with the use of bronchodilators.  
The total lung capacity, functional capacity, and residual 
volume were all decreased by a moderate to severe degree, and 
the impression was abnormal pulmonary functions; restrictive 
pattern is moderate to severe with a low diffusion capacity.  
No additional parameters and no percentage findings were 
reported on those pulmonary function tests.  

Medical records from Bethesda Trihealth Good Samaritan 
Hospital [sic], dated in June 2000, showed no respiratory 
treatment.  A 24-hour Holter monitor and analysis was normal, 
while a Carotid Duplex Doppler revealed no hemodynamically 
significant lesions.

Private treatment records from White Oak Medical Center (Dr. 
T.E.G., Jr.), dated from December 1994 to November 2001, show 
that in December 1994, the claimant related that he had been 
restricted from working with organic solvents; that a review 
of his pulmonary function tests showed no change or loosening 
in his pulmonary status; and that the restrictions at work 
were to be removed.  In November 1998, the claimant was seen 
for an episode of bronchitis, with head congestion, postnasal 
drainage, and a cough occasionally productive of purulent 
mucus.  He was treated with antibiotics.  In May 2000, he was 
examined, and found to be doing well, with essentially stable 
lung function found on pulmonary function testing.  In June 
2000, he was seen for follow-up after a CT scan performed 
following an episode of facial weakness and numbness, 
diagnosed as an acute TIA.  In a July 2000 letter from Dr. 
T.E.G., Jr., he related that the claimant has undergone 
removal of his left lung; that this has left him with little 
residual problem and has not affected his health adversely; 
that he recently underwent a work-up for unexplained 
peripheral numbness, with no findings of cerebral vascular 
disease or cardiovascular disease; and that he would rate the 
claimant's health as excellent.  

A November 2001 report of general medical examination of the 
claimant at White Oak Family Practice showed that the 
claimant denied chest pain, palpitations, paroxysmal 
nocturnal dyspnea, orthopnea, shortness of breath, wheezing 
or chronic cough, syncope or near-syncope.  The claimant 
denied any history of environmental allergies, and 
respiratory examination showed normal respiration without 
evidence of the use of accessory muscles, diaphragmatic 
movement was normal, and there was no evidence of intercostal 
retractions.  Percussion of the chest showed no flatness, 
dullness or hyperresonance.  

In a June 2002 letter from the claimant, he stated that he 
had not been able to work as well as he did when he started 
with Proctor & Gamble as his health was failing since he had 
h9s lung removed and started having a lot of medical problems 
with gastrointestinal problems such as hiatal hernia and 
reflux esophagitis requiring daily medication.  He related 
that he was told by Proctor & Gamble that he was having so 
many problems working that they were going to have to let him 
go.  When they let some people go on early retirement, he did 
not just retire, but took early retirement due to his health, 
and his department manager told him to apply for SSA benefits 
because it was going to be impossible for him to get a job 
due to his health, with one lung and medical problems which 
include limitation of prolonged walking, facial numbness, 
heel spurs, and T.I.A.'s

In a November 2001 letter from the claimant to Dr. T.E.G., 
Jr., he requested that the physician provide a letter to the 
VA stating why he "can't work due to three factors: (1) I am 
unable to work and unemployable; (2) is my hiatal hernia and 
am taking Zantac [sic]; (3) taking aspirin for T.I.A.; (4) 
sore joints; (5) heel spurs.  In response, a November 2001 
letter from that physician stated that the claimant's ability 
to work is impaired by several chronic medical conditions, 
including having only one lung secondary to previous 
pneumonectomy, previous transient ischemic attacks 
(T.I.A.'s), and osteoarthritis, which interfere with his 
ability to work.  Another letter from the claimant to Dr. 
T.E.G., Jr., stated that he had received the letter 
concerning why he was unable to hold a job and continual 
working [sic], but needed another letter stating that he is 
taking Zantac for a hiatal hernia which, he was told by 
another physician was caused by removal of his left lung, 
with subsequent filling with fluid and shifting of the right 
side.  A December 2001 letter from that physician stated that 
the claimant had a lung resection in 1978 for treatment of a 
carcinoid tumor; that the removal of his lung left him with a 
hiatal hernia and complications associated with reflux 
esophagitis which is controlled by use of ranitidine (Brand-
named Zantac).  

An SSA Residual Physical Functional Capacity Assessment, 
dated in January 2000, showed that the claimant had no 
exertional limitations, but a mild to moderate restrictive 
defect with a mild obstructive defect of the pulmonary system 
as demonstrated by an FEV1 of 1.67, which is 55 percent of 
predicted.  He was reported to have some postural limitations 
as follows:  Ramp or stair climbing was occasionally limited, 
and he was frequently limited in balancing, stooping, 
kneeling, crouching, crawling.  There were no manipulative 
limitations, visual limitations, or communicative 
limitations, but environmental limitations were noted.  The 
claimant's symptoms were said to be due to a medically 
determinable impairment.   

An November 2000 examination report prepared for the 
Disability Determination Division cited the claimant's 
history of left pneumonectomy in 1979, with subsequent 
shortness or breath, gradually worsening, but no subsequent 
hospitalizations.  He complained of an intermittent cough, a 
past episode of pneumonia, and heel spurs, and of becoming 
mildly short of breath on mild exertion.  Respiratory 
examination disclosed diminished breath sound in the left 
lung base, but were otherwise reasonably intact, while there 
were no wheezes, rales or rhonchi, and a thoracotomy scar was 
well-healed.  There was no evidence of cyanosis or of any 
airway problems on examination.  Based upon the findings 
above cited, and a complete motor, sensory and reflex 
examination, the examiner stated that the claimant's ability 
to do work-related activities including walking, standing, 
stooping, bending, lifting or carrying was "mildly 
diminished."  

Pulmonary function tests in November 2000 revealed that the 
claimant demonstrated no breathing difficulty at the time of 
testing.  Those tests disclosed an FEV-1 of 54 percent of 
predicted value; and that the FEV-1/FVC ratio was 74 percent 
of predicted.  That testing did not include DLCO (SB) was 
findings, and the maximum exercise capacity was not provided.  
The examiner stated that the claimant provided good effort, 
and that a good test was performed.  The diagnosis was 
moderately severe combined obstructive and restrictive 
pulmonary disease with a small bronchospastic component.   

An SSA Disability Determination and Transmittal shows that 
the claimant was found to be entitled to disability under the 
provisions of the Social Security Act, effective July 1, 
1999, due to chronic obstructive pulmonary disease.  

By RO letters of July 9, 2002, the claimant was informed that 
the RO had requested his medical records from Dr. T.E.G., 
Jr., Good Samaritan Hospital, Bethesda North Hospital, and 
Mercy Franciscan Hospital.  By RO letter of July 16, 2002, 
the claimant was informed that the RO had been unsuccessful 
in obtaining his records from the Agent Orange Veteran's 
Payment Program, and that he should furnish that evidence 
within 30 days.  The claimant submitted a VA Form 21-4142 
authorization for the release of the documents from the 
Special Master, Agent Orange Veteran's Payment Program, which 
was submitted with another RO letter requesting those 
documents on August 22, 2002.  No response was received from 
that letter to the Special Master, Agent Orange Veteran 
Payment Program.  The claimant was again notified by RO 
letter of September 17, 2002, of the non-receipt of the 
requested evidence, and of his responsibility to submit that 
evidence.  On September 25, 2002, the claimant submitted a 
Self-Help Guide on Agent Orange from the Agent Orange Veteran 
Payment Program.  In a Report of Contact (VA Form 119), dated 
October 3, 2002, the claimant asserted that the RO was asking 
for evidence that was already of record.  

A VA respiratory examination, conducted in February 2003, 
noted the examiner's review of the complete claims folder and 
medical records, the previous VA examinations, and the 
claimant's SSA hearing and decision, and cited the claimant's 
history of a carcinoid tumor requiring a left pneumonectomy 
in 1979, and recounted the veteran's complaints of impaired 
respiratory status, especially over the last five years, 
although upon questioning, he acknowledged that his condition 
had been subjectively unchanged since the last previous VA 
examination two or three years ago.  He complained of some 
chronic shortness of breath, dyspnea on exertion, occasional 
dry cough, without chronic fever, chills, or chest pain.  The 
claimant was completely independent with activities of daily 
living, self-care, functional ambulation, mobility and 
transfers.  He related that he previously had enjoyed 
hunting, fishing and outdoor activities, but was no longer 
able to do so because of shortness of breath and dyspnea on 
exertion.  He currently uses aspirin and Zantac, but did not 
use any metered dose inhalers or oxygen.  Examination 
disclosed that he had a normal posture and gait; that no 
motor, sensory or reflex deficits were found; and that a 
chest X-ray revealed hyperinflation of the right lung with 
shift of the mediastinum and trachea to the left, unchanged 
from previous chest X-rays.  The diagnoses were bronchial 
carcinoid, status post left pneumonectomy, stable for last 
couple of years; and hiatal hernia with gastroesophageal 
reflux disease secondary to his surgery, well controlled with 
medication.  The examiner stated that the claimant was NOT 
currently unemployable (emphasis in original); and that to be 
more specific, he would be employable in a job with light or 
sedentary activity in the absence of any respiratory fumes.  

A VA respiratory examination, conducted in February 2003, 
noted the examiner's review of the complete claims folder and 
medical records, cited the claimant's history of a carcinoid 
tumor requiring a left pneumonectomy in 1979, doing well for 
about 15 years before the insidious onset of a progressive 
dyspnea on exertion and shortness of breath, and recounted 
the veteran's complaints of impaired respiratory status, 
limiting him to walking around one block or negotiating one 
flight of stairs at a time.  He complained of a chronic non-
productive cough, but did not use any breathing treatments, 
metered dose inhalers, steroids or oxygen.  It was noted that 
the claimant had been found disabled by the SSA.  The 
claimant acknowledged that his respiratory condition had been 
subjectively unchanged since the last previous VA respiratory 
examination in 1999.  Examination disclosed that his 
respiratory rate was 20 and unlabored.  His lung fields were 
clear to auscultation, bilaterally, with a slight 
hyperresonance in the left chest and more consistent breath 
sound son the right.  There was no clubbing, cyanosis, or 
edema; no use of intercostal or accessory muscles of 
respiration; no pursed lip breathing; no paradoxical movement 
with respiration; and no intercostal retraction.  A chest X-
ray revealed hyperinflation of the right lung with shift of 
the mediastinum and trachea to the left, unchanged from 
previous chest X-rays in January 1999.  The diagnosis was 
history of bronchial carcinoid, status post left 
pneumonectomy, with no significant worsening in his 
respiratory condition since the last respiratory examination 
in January 1999.  

Pulmonary function testing revealed an FEV-1 of 50 percent of 
predicted value; that the FEV-1/FVC ratio was 62 percent of 
predicted; that the DLCO (SB) was stable at 57 percent of 
predicted, while the maximum exercise capacity was not 
provided.  There was no change with the use of 
bronchodilators.  

An update of both of those examination reports in March 2003 
showed no significant change in findings or opinions.  In 
addition, the examiner stated that although the claimant 
complained of dyspnea on exertion, there was no history of 
orthopnea, paroxysmal nocturnal dyspnea, jugular venous 
distention, or peripheral edema; that a regular cardiac rate 
and rhythm was demonstrated, without organomegaly, 
ventricular heave, rubs, gallops or murmurs; and that the 
lung fields were clear to auscultation, bilaterally.  In 
addition, the examiner stated that there was no evidence of 
cor pulmonale, or right-sided heart failure; no evidence of 
right ventricular hypertrophy, no advantageous or abnormal 
gear sounds, no evidence of pulmonary hypertension, no 
enlargement of the great vessels, and no abnormal splitting 
of heart sounds, no history of episodes of acute respiratory 
failure, and no history of intensive care or intubation with 
mechanical ventilation.  

A Supplemental Statement of the Case addressing the issues of 
an evaluation in excess of 60 percent for the veteran's 
service-connected bronchial adenoma, carinoid type, status 
post pneumonectomy, and entitlement to a total disability 
rating based on unemployability due to service-connected 
disabilities.  
was provided the claimant and his representative in April 
2003, and the case was returned to the Board for further 
appellate consideration.


II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2000);  38 C.F.R. 
§§ 3.321(a), 4.1 (2002).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2002).  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely related.  38 C.F.R. Part 4, 
§ 4.20 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2002).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, as in the 
instant appeal, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In  Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was 
held that service connection for distinct disabilities 
resulting from the same injury could be established so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.  However, the evaluation of the same disability 
under various diagnoses is to be avoided. See 38 C.F.R. § 
4.14;  Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When rating coexisting respiratory conditions, ratings under 
diagnostic codes 6600 through 6817 and 6822 through 6847 will 
not be combined with each other.  Where there is lung or 
pleural involvement, ratings under diagnostic codes 6819 and 
6820 will not be combined with each other or with diagnostic 
codes 6600 through 6817 or 6822 through 6847.  A single 
rating will be assigned under the diagnostic code which 
reflects the predominant disability with elevation to the 
next higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. Part 4, 
4.96(a) (2002). 

Effective October 7, 1996, the criteria for rating 
respiratory disorders were changed.  On and after that date, 
restrictive lung diseases, including post-surgical residual 
(lobectomy, pneumonectomy, etc.), were rated under a General 
Rating Formula for Restrictive Lung Disease (diagnostic codes 
6840 through 6845), as follows: Where the Forced Expiratory 
Volume in one second (FEV-1) is less than 40 percent of 
predicted value, or; the ratio of Forced Expiratory Volume in 
one second to Forced Vital Capacity (FEV-1/FVC) is less than 
40 percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) is less than 
40 percent of predicted, or; maximum exercise capacity is 
less than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echocardiogram or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy, a 100 
percent evaluation is warranted.  38 C.F.R. Part 4, §§ 4.69, 
4.97, 4.100-4.103, Diagnostic Code 6844 (2002) 

A 60 percent rating is warranted where the FEV-1 is 40 to 55 
percent of predicted, or; the FEV-1/FVC ratio is 40 to 55 
percent, or; the DLCO (SB) is 40 to 55 percent of predicted, 
or; there is maximum oxygen consumption of 15 to 20 ml/kg/min 
(with cardiorespiratory limit).  A 30 percent rating is 
warranted where the FEV-1 is 56 to 70 percent of predicted, 
or; the FEV-1/FVC ratio is 56 to 70 percent, or; the DLCO 
(SB) is 56- to 65-percent of predicted.  A 10 percent rating 
is warranted where the FEV-1 is 71- to 80-percent of 
predicted, or; the FEV-1/FVC ration is 71 to 80 percent, or; 
the DLCO (SB) is 66- to 80-percent of predicted, or rate the 
primary disorder.  38 C.F.R. Part 4, §§ 4.69, 4.97, 4.100-
4.103, Diagnostic Code 6844 (2002).  The same criteria are 
provided for chronic obstructive lung disease (COPD) under 
the provisions of 38 C.F.R. Part 4, §§ 4.69, 4.97, 4.100-
4.103, Diagnostic Code 6604 (2002).  

Applying the criteria cited above, the April 1999 pulmonary 
function testing at Mercy Franciscan Medical Center showed an 
FEV-1 of 58 percent of predicted value; a FEV-1/FVC ratio of 
70 percent of predicted; and a DLCO (SB) of 64 percent of 
predicted.  Those findings are consistent with a 30 percent 
evaluation under the provisions of 38 C.F.R. Part 4, 
§§ 4.100-4.103, Diagnostic Code 6844 (2002).  The Board 
notes, however, that VA pulmonary function tests in December 
1999 disclosed an FEV-1 of 54 percent of predicted value; an 
FEV-1/FVC ratio of 74 percent of predicted, and a DLCO (SB) 
of 66 percent of predicted.  An FEV-1 of 54 percent warrants 
a 60 percent rating under the provisions of 38 C.F.R. Part 4, 
§§ 4.100-4.103, Diagnostic Code 6844 (2002).  

The pulmonary function testing at Bethesda North Hospital in 
January 2000 provided no percentage findings, and thus 
provide no basis for evaluation under the provisions of 
38 C.F.R. Part 4, §§ 4.96, 4.97, 4.100-4.103, Diagnostic Code 
6844 (2002).

Pulmonary function tests by the SSA's Disability 
Determination Division in November 2000 revealed that the 
claimant demonstrated no breathing difficulty at the time of 
testing.  Those tests further disclosed an FEV-1 of 54 
percent of predicted value, and an FEV-1/FVC ratio was 74 
percent of predicted.  That testing did not include DLCO (SB) 
findings, and the maximum exercise capacity was not provided.  
A FEV-1 of 54 percent of predicted value warrants a 60 
percent rating under the provisions of 38 C.F.R. Part 4, 
§§ 4.100-4.103, Diagnostic Code 6844 (2002) 

VA pulmonary function testing in February 2003 revealed an 
FEV-1 of 50 percent of predicted value; that the FEV-1/FVC 
ratio was 62 percent of predicted; that the DLCO (SB) was 
stable at 57 percent of predicted, while the maximum exercise 
capacity was not provided.  An FEV-1 of 50 percent of 
predicted value warrants a 60 percent rating under the 
provisions of 38 C.F.R. Part 4, §§ 4.100-4.103, Diagnostic 
Code 6844 (2002). 

In addition to the findings on pulmonary function tests, the 
Board has also considered medical records from Mercy 
Franciscan Medical Center, dated in April 1999, showing that 
there was no indication of cardiac or respiratory limitation; 
cor pulmonale; right ventricular hypertrophy, or pulmonary 
hypertension; episodes of acute respiratory failure, or 
requirement for outpatient oxygen therapy.  Similarly, a 
report of VA respiratory examination, dated in December 1999, 
showed that the claimant denied any active cough, sputum, 
hemoptysis, or asthma, and was not on any respiratory 
treatment, medication or oxygen; and that he related that he 
worked full time until July of the current year, and "missed 
only three days from work in the last 2 1/2 years secondary to 
upper respiratory infection."  On examination, the claimant 
was physically normal, with a normal thoracic skeletal 
structure, normal excursion with respiration, lung fields 
which were clear to auscultation, and the was no evidence of 
clubbing, cyanosis or edema.  

The Board further notes that private treatment records from 
White Oak Medical Center (Dr. T.E.G., Jr.), dated in July 
2000, state that the claimant had undergone removal of his 
left lung; that this has left him with little residual 
problem and has not affected his health adversely; that he 
recently underwent a work-up for unexplained peripheral 
numbness, with no findings of cerebral vascular disease or 
cardiovascular disease; and that he would rate the claimant's 
health as excellent.  To the same point, a November 2001 
report of general medical examination of the claimant at 
White Oak Family Practice showed that the claimant denied 
chest pain, palpitations, paroxysmal nocturnal dyspnea, 
orthopnea, shortness of breath, wheezing or chronic cough, 
syncope or near-syncope.  The claimant denied any history of 
environmental allergies, and respiratory examination showed 
normal respiration without evidence of the use of accessory 
muscles, diaphragmatic movement was normal, and there was no 
evidence of intercostal retractions.  Percussion of the chest 
showed no flatness, dullness or hyperresonance.  



Further, the November 2000 examination report prepared for 
the Disability Determination Division shows that respiratory 
examination disclosed diminished breath sound in the left 
lung base, but were otherwise reasonably intact, while there 
were no wheezes, rales or rhonchi, and a thoracotomy scar was 
well-healed.  There was no evidence of cyanosis or of any 
airway problems on examination.  Based upon the findings 
above cited, and a complete motor, sensory and reflex 
examination, the examiner stated that the claimant's ability 
to do work-related activities including walking, standing, 
stooping, bending, lifting or carrying was "mildly 
diminished."  

The Board has considered the claimant's assertion that he had 
to take early retirement from Proctor & Gamble because the 
company could not find any place to put him due to his 
health; and that the Social Security Administration said that 
there is no job that he can do.  However, an Employer's 
Statement (VA Form 21-4192) from Proctor & Gamble, received 
in January 2000, showed that the claimant was employed in 
December 1968, and that he retired on July 1, 2000.  There 
was no mention of a medical or disability retirement.  

With regard to the May 2001 decision from an Administrative 
Law Judge, Social Security Administration, dated May 23, 
2001, the determination as to employment took into account 
not only the veteran's service connected lung disability, but 
also, other disabilities that are not under consideration in 
considering whether the 60 percent rating is correct. 

 Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that a rating in excess of 60 percent 
for service-connected bronchial adenoma, carinoid type, 
status post left pneumonectomy, is not warranted.  
Accordingly, that claim must be denied.   

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 60 percent for service-connected 
bronchial adenoma, carinoid type, status post left 
pneumonectomy, is denied.


REMAND

The veteran has filed a timely Notice of Disagreement with 
the evaluation and the effective date assigned for the grant 
of service connection for hiatal hernia with gastroesophageal 
reflux disease as secondary to his service-connected 
bronchial adenoma, carinoid type, status post pneumonectomy, 
effective December 10, 2001, by the rating decision of April 
2003.  The RO's failure to issue a Statement of the Case in 
response to the veteran's Notice of Disagreement requires 
remand, rather than referral, pursuant to the United States 
Court of Appeals for Veterans Claims decision in Manlicon v. 
West, 12 Vet. App. 238 (1999).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should issue a Statement of 
the Case concerning the appeal for an 
increased (compensable ) evaluation and 
for an effective date prior to December 
10, 2001, for the grant of service 
connection for hiatal hernia with 
gastroesophageal reflux disease as 
secondary to his service-connected 
bronchial adenoma, carinoid type, status 
post pneumonectomy, effective December 
10, 2001.  The appellant and his 
representative should be given the 
opportunity to respond thereto.  The 
appellant is hereby notified that he must 
file a Substantive Appeal (VA Form 9) in 
response to the Statement of the Case in 
order to complete his appeal as to this 
issue.

2.  Following the RO's determination as 
to the issues of an increased 
(compensable) evaluation and an effective 
date prior to December 10, 2001, for the 
grant of service connection for hiatal 
hernia with gastroesophageal reflux 
disease as secondary to his service-
connected bronchial adenoma, carinoid 
type, status post pneumonectomy, the RO 
should readjudicate the issue of 
entitlement to a total disability rating 
based on unemployability due to service-
connected disabilities.  

If the benefits sought on appeal remain denied, the claimant 
should be provided a Supplemental Statement of the Case.  
That Supplemental Statement of the Case must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  That Supplemental Statement of the Case must further 
provide notification of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2000)].  
That document must also inform the claimant and his 
representative which part of that evidence would be obtained 
by the RO and which part of that evidence would be obtained 
by the claimant, pursuant to Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (requiring VA to notify the claimant of 
what evidence he or she was required to provide and what 
evidence the VA would attempt to obtain).  
An appropriate period of time should be allowed for response.  

The veteran is hereby notified that he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Further, the 
Court stated that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West,  11 Vet. App. 268 (1998).  All 
cases returned to the Board which do not comply with the 
instructions of the Board remand will be returned to the RO 
for further appropriate action as directed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

